DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed August 25, 2021, are responsive to the office action mailed May 25, 2021.  Claims 9-28 were previously pending and claims 9-26 have been amended.  Claims 9-28 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 9-28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The amendment has overcome the previous rationale for this ground of rejection but has necessitated maintenance of the rejection based on different rationale.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 9-28 were rejected under 35 U.S.C. 103 as being unpatentable over Smith-Bauer (Paper No. 20190220; US Pub. No. 2011/0238527 A1) in view of Ouimet .
The amended limitations in independent claims 9, 16, and 21, recite inter alia
“retrieving, during the first shopping session of the first customer conducted using the first retailer's website, from the database, first retailer product information corresponding to each item on the first teacher school supply list available for purchase from the first retailer including for each generically described item on the first teacher school supply list product identifying information indexed during the indexing step identifying a product of the first retailer corresponding to the generically described item; subsequent to retrieving, automatically generating and displaying to the first customer on the first retailer's website, during the first shopping session conducted by the first customer using the first retailer's website, an interactive matching items graphical user interface identifying all items of the first retailer matching the first teacher school supply list retrieved during the retrieving step and selected by the first customer during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface including an interactive add item control, the interactive add item control configured to automatically add to a first customer's electronic shopping cart all matching items when activated by the first customer during the first shopping session conducted by the first customer using the first retailer's website.”  Claim 9.

Although these limitations are unclear and have been rejected under 35 USC 112(b) (see below), as best understood they are distinguishable from the Ouimet and Smith-Bauer references cited against them because they recite the teacher school supply list being retrieved from the retailer website and selected by the user, the retailer’s products being indexed against that list, product information being provided to the user in the interface based on the indexing, the teacher school supply list being provided to the user in the interface together with the retailer’s matching products, and all items being automatically added to the user’s shopping cart upon user activation of an add Ouimet discloses using a consumer’s list and optimizing that list with discount offers and the best alignment of items on the list with products available from all retailers based on weighted consumer preferences, considering the entire database of retailers to find the best match for each product.  This is distinguishable based on the type of list used, the source of the list, the activities required to acquire and utilize the list, and the independence from any single retailer.  Smith-Bauer is directed to finding the teacher school supply list, matching a single vendor most likely to provide the best options for the entire list of products together, based on price, availability, selection, etc., selecting the vendor, and submitting an order request list populated by the user to the selected vendor.  This is distinguishable because it is again independent of any particular vendor, allowing selection of the vendor based on the list, the matching, and other criteria, and populating the order by the user, while the present claims comprise the vendor itself providing access to the list and the matching, and the order being automatically populated.  The combination of distinguishing limitations in the present claims are not disclosed even by a combination of these references.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed August 25, 2021, have been fully considered but they are not persuasive.  Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Applicant’s remarks that “Applicant's arguments in the Appeal Brief filed on February 12, 2021, traversing the 101… are incorporated herein,” indicates that applicant has incorporated those remarks in the present response, but remarks directed Remarks p.20.  Applicant’s intent being unclear, examiner has therefore referred back to the brief and endeavored to respond to both sets of arguments herein.  Argument directed to claims 17-19 and 23-25 appear in both the brief and the present remarks filed August 25, 2021.  Applicant’s intentions being unclear examiner has therefore considered the present remarks directed to claims 17-19 and 23-25 as having superseded the previous remarks in the brief, and has thus responded to the most recent of the two.
CLAIMS 9 TO 28 DO NOT RECITE PATENTABLE SUBJECT MATTER
	Applicant essentially argues that the present graphical user interfaces are patent eligible because they “are defined more specifically and concretely than the graphical user interfaces set forth in the claims at issue in Core Wireless that the Court found were not directed to an abstract idea.”  Brief p.59.  The determination is not however based on the detail of the claim recitation, as noted in the rejection, because an abstract idea described in greater detail is still abstract.  Applicant fails to address the substantive subject matter that led to the determination in Core Wireless.  This subject matter and the rationale expressed by the court is summarized below in reference to that decision.
“The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal.” “The improved interfaces allow a user to more quickly access desired data stored in, and functions of applications included in, the electronic devices.” US Patent No. 8,434,020 at 2:20-44.

Id. at 2:55-59. The application summary window can be reached in two steps: "first, launch a main view which shows various applications; then, launch the appropriate summary window for the application of interest." Id. at 2:61-64.

Exemplary claim 1: 
“A computing device comprising a display screen, the computing device being configured to display on the screen a menu listing one or more applications, and additionally being configured to display on the screen an application summary that can be reached directly from the menu, wherein the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state.” US Patent No. 8,713,476.

“Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 2018 U.S. App. LEXIS 1931, *11. This is not an abstract idea (Alice step 2a).

As the court noted above, the graphical user interfaces in Core Wireless are not directed “to the abstract idea of an index.”  The interfaces of Core Wireless were focused entirely on improving the function of the devices within which they were incorporated, and required technical improvements within the operating systems of the devices that resulted in improved interfaces.  They were not directed to the mere function of an interface as such on any generic device.  The present claims are in fact directed specifically to the claimed interfaces, operating in a generic technical environment to deliver output to and receive input from a user, presenting an index of products in inventory indexed against products on a shopping list.  Such an index is specifically identified as an abstract idea by the court in Core Wireless.

Applicant’s continuing argument was not found to rely on or reflect any known basis for eligibility under 35 USC 101 as thoroughly explained in MPEP 2106, incorporating the 2019 PEG.  MPEP 2106 provides the complete legal basis for the rejection as explained in the detailed rejection below.  Applicant conflates many of the determinations with those based on prior art rejections under 35 USC 102 and/or 103, but the statutory subject matter eligibility determination is a separate issue as thoroughly explained below.

CLAIMS 17 TO 19 AND 23 TO 25 ARE NOT PATENT ELIGIBLE
	Applicant does not offer argument directed to claims 9-16, 20-22, and 26-28.  Applicant directs argument to claims 17-19 and 23-25 based on the presence of an additional interface with icons allowing the user to select to have an order delivered to a user specified location or picked up at a store.  The “interactive order delivery method selection graphical user interface,” does not in fact add any additional non-abstract element and therefore was not explicitly considered separately though all interfaces recited in the claims were considered.  The generically recited devices that generate the interfaces are considered as non-abstract additional elements in the detailed rationale explaining the rejection.  The interfaces themselves do not add anything other than standard data input and output functions by way of accepting user input and displaying data to the user to allow such input.  These claims, directed to displaying two icons representing general delivery options to a user and accepting a user selection between them, are merely an additional example of that previously explained concept.  The argument that user selection of an icon results in a determination of items available in inventory prior to the time of delivery or pickup for use in the matching recited in the method is an additional abstract idea that merely recites a desired conclusion rather than any non-abstract computerized functional capability.  The concepts are furthermore .  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “link” recited in claims 9, 16, and 21, “to link a retailer's corresponding product with each of the one or more generically described items and storing in a database each link,” is not introduced in the specification and the “link” in this context does not conform to the description of a “link” as it is used in another context in the specification.  See rejection under 35 USC 112(a), below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 9, 16, and 21, recite inter alia
“subsequent to receiving electronically one or more teacher school supply lists, indexing a retailer's corresponding product to each of the one or more generically described items of the one or more teacher school supply lists to link a retailer's corresponding product with each of the one or more generically described items and storing in a database each link of a retailer's corresponding product with each of the one or more generically described items,” claim 9.

The subject matter of the claims (recited above) does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that described in the specification or as being the subject matter applicant actually possessed at the time of the invention.  A review of the disclosure does not reveal a description of a retailer's corresponding product being linked with each of the one or more generically described items and does not describe storing in a database each link of a retailer's corresponding product with each of the one or more generically described items.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure or algorithm as indicating how the product(s) and item(s) are linked raises questions whether applicant truly had possession of this feature at the time of filing.  While a link could be used to describe any association or connection between elements, it is also a term of art indicating a e.g., between two web pages).  The word “link” is not used in the specification to describe any association or connection between elements.  It is used in the specification exclusively to describe navigational references between network locations, but this type of link between the claimed product(s) and item(s) is not introduced in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 9, 16, and 21, recite, 
“one or more generically described items a student of a teacher is required to have for class, wherein a generically described item is described only by its generic term or terms.”

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9, 16, and 21, recite the broad recitation “one or more generically described items a student of a teacher is required to have for class,” and the claim also recites “a generically described i.e., a required feature of all described items.
Claims 9, 16, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claims 9, 16, and 21, recite,
“receiving, during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces resulting in the location and selection of a first teacher school supply list including one or more generically described items a student of a teacher is required to have for class, wherein a generically described item is described only by its generic term or terms.”

The omitted steps are: the steps in between 
“receiving, during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces,” and

“resulting in the location and selection of a first teacher school supply list.”  It is undeterminable whether the receipt of the customer’s interaction results in the location and selection of the list, or whether the interaction results in the location and selection of the list, and the interaction resulting in the location is received.  This is not a matter of breadth because the claim is constructed such that the receiving is performed by the processor and therefore it cannot be determined whether it is the processor that 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9, 16, and 21, recite the broad recitation “including one or more generically described items a student of a teacher is required to have for class,” and the claims also recite “a generically described item is described only by its generic term or terms,” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of a single item described in the remainder of the claim, and therefore not required of all items, or (b) a required feature of the claims, i.e., a required feature of all described items.
Claims 9, 16, and 21, recite,
“retrieving, during the first shopping session of the first customer conducted using the first retailer's website, from the database, first retailer product information corresponding to each item on the first teacher school supply list available for purchase from the first retailer including for each generically described item on the first teacher school supply list product identifying information indexed during the indexing step identifying a product of the first retailer corresponding to the generically described item.”

This limitation is a string of prepositional phrases recited in random order and therefore failing to clearly describe the relationship between the claimed elements.  There are also additional instances of broad ranges or limitations followed by narrow recitations of 
retrieving from the database during the first shopping session of the first customer conducted using the first retailer's website, first retailer product information describing products available for purchase from the first retailer that correspond with each generically described item on the first teacher school supply list, said first retailer product information identifying products of the first retailer indexed during the indexing step that correspond to each generically described item on the first teacher school supply list.

	Claims 9, 16, and 21, recite,
“subsequent to retrieving, automatically generating and displaying to the first customer on the first retailer's website, during the first shopping session conducted by the first customer using the first retailer's website, an interactive matching items graphical user interface identifying all items of the first retailer matching the first teacher school supply list retrieved during the retrieving step and selected by the first customer …the interactive matching items graphical user interface including an interactive add item control, the interactive add item control configured to automatically add to a first customer's electronic shopping cart all matching items when activated by the first customer during the first shopping session conducted by the first customer using the first retailer's website.”  Claims 9 and 16.

“subsequent to retrieving, automatically generating and displaying to the first customer on the first retailer's website, during the first shopping session conducted by the first customer using the first retailer's website, an interactive matching items graphical user interface identifying all items of the first retailer matching the first teacher school supply list retrieved during the retrieving step and selected by the first customer …the interactive matching items graphical user interface including an interactive add item control, the interactive add item control configured to automatically add all matching items to a first customer's electronic shopping cart when activated by the first customer during the first Claim 21.

This limitation is another series of prepositional phrases recited in an apparently random order that fails to clearly describe the relationship between the claimed elements.  The claim for example recites “an interactive matching items graphical user interface identifying all items of the first retailer matching the first teacher school supply list retrieved during the retrieving step and selected by the first customer,” but the first teacher school supply list was not retrieved during the retrieving step.  The retrieving step retrieves first retailer product information, not the “first teacher school supply list,” or the “items of the first retailer,” and neither of those things are selected by the first customer “subsequent to retrieving.”  There may be missing steps, elements, or structural cooperative relationships, but the limitation cannot be reasonably interpreted in such a way as to determine what steps, elements, or structural cooperative relationships, are missing.  See MPEP § 2172.01.  The claim also recites “the interactive add item control configured to automatically add to a first customer's electronic shopping cart all matching items when activated by the first customer during the first shopping session” (claims 9 and 16), or “the interactive add item control configured to automatically add all matching items to a first customer's electronic shopping cart when activated by the first customer during the first shopping session” (claim 21).  This limitation is conditioned to only occur “when activated,” but it is unknown what causes the activation, and it is unknown what is being activated (the matching items, the shopping cart, or the “interactive add item control”).
Claim 19 recites the limitation "the an order of the first customer" in line 14.  This is a typographical error and should be corrected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
In the instant case claims 9-15 are directed to a manufacture, claims 16-20 are directed to a machine, and claims 21-28 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1. These claims also recite, inter alia,
“receiving electronically, from one or more teachers or teacher designees interacting with at least one list submission graphical user interface, one or more generic teacher school supply lists having one or more generically described items a student of a teacher is required to have for class, wherein a generically described item is described only by its generic term Claim 9.

“generating a first retailer's website configured to allow a first customer to directly purchase products over the Internet from the first retailer while searching the first retailer's website; … receiving electronically, from one or more teachers or teacher designees interacting with at least one list Claim 16.

“facilitating a customer's online purchase of school supplies listed on one 
retailer while searching the first retailer's website, …: receiving electronically, from one or more teachers or teacher designees interacting with at least one list submission graphical user interface, one or more teacher school supply lists having one or more generically described items a student of a teacher is required to have for class, wherein a generically described item is described only by its generic term or terms; subsequent to receiving electronically one or more teacher school supply lists, indexing a retailer's corresponding product to each of the one or more generically described items of the one or more teacher school supply lists to link a retailer's corresponding product with each of the one or more generically described items and storing in a database each link of a retailer's corresponding product with each of the one or more generically described items; accessing, by a first customer during a first shopping session, the first retailer's website; during the first shopping session conducted by the first customer using the first retailer's website, each of the following steps being performed: generating and displaying to the first customer on the first retailer's website during the first shopping session of the first customer conducted using the first retailer's website one or more teacher list locating graphical user interfaces configured to allow a user to locate and select one or more generic teacher school supply lists; receiving, during the first shopping session of the first customer conducted using the first retailer's website, a first customer's interaction with the one or more teacher list locating graphical user interfaces resulting in the location and selection of a first teacher school supply list including one or more items a student of a teacher is required to have for class, wherein a generically described item is described only by its generic term or terms; retrieving, during the first shopping session of the first customer conducted using the first retailer's website, from the database, first retailer product information corresponding to each item on the first teacher school supply list available for purchase from the first retailer including for each generically described item on the first teacher school supply list product identifying information indexed during the indexing step identifying a product of the first retailer corresponding to the generically described item; and, subsequent to retrieving, automatically generating and displaying to the first customer on the first retailer's website, during the first shopping session conducted by the first customer using the first retailer's website, an interactive matching items graphical user interface identifying all items of the first retailer matching the first teacher school supply list retrieved during the retrieving step and selected by the first customer during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface including an interactive add item control, the interactive add item control configured to automatically add all matching items to a first Claim 21.

These limitations are abstract because they all, both alone and in combination, represent certain methods of organizing human activity such as commercial interactions (marketing or sales activities or behaviors). See 2019 PEG Step2A1, 84 FR 50. The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are one or more nontransitory storage mediums having computer executable instructions executed by a processor, and a first retailer server, in claims 9-15, and a computer system including at least a first retailer server, a processor, one or more nontransitory storage mediums, a computer program product having one or more computer executable instructions for execution by the processor, and the Internet, in claims 16-28.  All claims thus include a server and a computer program product having computer executable instructions executed by a processor, and claims 16-28 explicitly include the internet.  The internet is of course only a generally and tangentially recited communication medium offering a suggestion of the technical environment wherein the claimed subject matter is implemented.  The other additional elements have also been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the server generates the merchant website that includes graphical user interfaces and the processor accesses data and executes all of the e.g., “receiving… teacher school supply lists,” “to locate and select one or more teacher school supply lists,” “identifying all items of the first retailer matching the first teacher school supply list,” and automatically adding all matched items to the customer’s shopping cart).  Note that there are no functionally specific improvements identified as being performed or enabled by the interface(s), but instead merely intended outcomes hoped to be achieved by using them.  Those outcomes are additionally merely descriptive of data processing results (locating and selecting a list of items, matching items, moving the matched items to a shopping cart).  The additional elements therefore do not integrate the judicial exception into a practical application because they do not improve the functioning of a computer, or any other technology or technical field, they do not apply the judicial exception with, or by use of, a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The elements that are not abstract (i.e., the processor, storage medium, server, internet, G.U.I.s) are identified broadly and generically as applying the method, and the method itself is described without reference to any particular functional acts or specific functional steps performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing usually means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
MPEP 2106.05(e),(h).
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim are mere instructions to implement an abstract idea or other exception on computers. MPEP 2106.05(f).  The claim invokes computers or other machinery merely as tools to perform an abstract process.  Simply adding general purpose computers or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more  Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, dependent claims 17-19 and 23-25 include an electronic display of an electronic device that receives user input by way of a generally recited interactive interface with an icon.  This adds no more than the additional elements noted above, serving only as a tangentially recited source for the abstract user input utilized in implementing the abstract idea.  The remaining dependent claims, 10-15, 20, 22, and 26-28, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that describe in greater detail the calculations and identification of data performed in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the commercial interactions (marketing or sales activities or behaviors) in greater detail while only incidentally or tangentially explaining the Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 9-28 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Zaragoza et al., Pub. No. US 2014/0249966 A1: teaches a shopping list created automatically from a recipe selected by a user.  The list can then be used by the user manually to acquire products from a store or may be input to a service or fulfillment platform.  A "buy ingredients" tab selected by user automatically orders all listed items.
	●	Driscoll et al., Patent No. US 10,839,449 B2: teaches converting a supply list to UPCs and then rendering the resulting list accessible to purchasers and retailers for purchase and sale of the items.  Purchaser is redirected to seller and items are automatically extracted from UPCs and added to a shopping cart.  Conceptually similar invention though the particular steps and methodology limitations are divergent.
	●	Fuzell-Casey et al., Patent No. US 10,929,882 B2: teaches user creating its own list using provided resources and locating items found in the store location matching items on the list.  Provides correlated relevant information on coupons or other discounts pertaining to the items.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        October 21, 2021